Title: Archibald Thweatt to Thomas Jefferson, 23 June 1812
From: Thweatt, Archibald
To: Jefferson, Thomas


            
              Dear Sir Eppington 23 June 1812
              I wrote to you a few days ago, merely to acknowledge the receipt of your favor of the 27th May, and to apprize you of its long passage, that I might stand before you acquitted of any charge of seeming delay in complying with your request, which I have since fulfilled with cheerfulness and pleasure, as I always shall do on any occasion to serve you.
              The papers of Mr Wayles from perceptible vestiges were once very happily arranged. I presume from your letter and the endorsements on a few undisturbed files your hand principally performed the labor. They have been much deranged.In the awful and painful dissolution at Eppington, Mr J W Eppes left the press under my care, and it has been duly preserved in the same state in which it was left; secure in one of our lodging rooms well screwed up so that no person has access to it, and so it shall remain until called for by Mr Eppes or yourself.—
              I had to make a laborious search, (restoring the papers as I proceeded to as much order as time would permit) to find the evidence you wanted.—I now subjoin a Copy of Stiths recpt—Shall I send you the original?—It perhaps may be incautious to transmit it in the usual course. I shall visit Mr Eppes this summer; & could take the original with me—a special messenger, by my appointment, from Monticello could meet me at Mr Eppes’s.—No land journal or account in the press; perhaps it may appear in the books left at Richmond, you will remember what they were.—I should have been gratified to have found the entry & Survey of the 99 acres. To oblige you, I will go down to Richmond at any moment you may require; but should prefer going after my harvest, which is just commenced.
               Mrs Thweatt always entreats an affectionate remembrance to you
              With every sentiment of great respect and sincere attachment I am yrs &c.Archibald Thweatt
            
            
              I beg leave to repeat—direct to me—near Spring Hill.—
            
          